Citation Nr: 0307962	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  99-25 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for deep vein thrombosis (DVT) of the left leg.

2.  Entitlement to service connection for a left knee 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1993 to August 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland that, in part, granted service connection 
for DVT with the assignment of a zero percent 
(noncompensable) evaluation, effective February 27, 1998 (the 
date of the receipt of the claim) and denied service 
connection for a left knee disorder.

During the course of the appeal, the initial evaluation for 
DVT was increased to 10 percent in an April 2002 rating 
decision and to 40 percent in an October 2002 rating 
decision, retroactively effective February 27, 1998.

This case was previously before the Board in May 2001 at 
which time it was remanded for additional development.

In a notice of disagreement that was received in May 1999, 
the veteran claimed entitlement to service connection for a 
right knee disorder.  This issue has not been developed for 
appellate review, therefore, it is referred to the RO for 
further action as appropriate.

In March 2002, the veteran's claims file was permanently 
transferred to the Roanoke RO.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the increased evaluation claim has been 
obtained by the RO.

2.  From February 27, 1998, to September 8, 2002, DVT was 
manifested by stasis pigmentation and ulceration.

3.  Beginning on September 9, 2002, DVT was manifested by 
stasis pigmentation, eczema, and persistent ulceration.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 
percent for DVT have not been met for the period from 
February 27, 1998, to September 8, 2002.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5258 (2002).

2.  The criteria for an initial evaluation of 60 percent for 
DVT have been met for the period beginning September 9, 2002.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic 
Code 5258 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  They also include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim of entitlement to an initial evaluation in excess of 40 
for DVT as all notification and development action needed to 
render a fair decision on the claim, to the extent possible, 
been accomplished.  As explained in the remand portion below, 
additional development is necessary with regard to service 
connection for a left knee disorder to satisfy the 
requirements of the VCAA before the issue may be adjudicated.

Through the May 1999 statement of the case and supplemental 
statements of the case dated in April, June, and October 
2002, the veteran and her representative have been notified 
of the law and regulations governing entitlement to the 
benefit sought, the evidence that would substantiate the 
claim, and the evidence that has been considered in 
connection with the appeal.  Moreover, the May 2001 Board 
remand and correspondence from the RO dated in June 2001 
specifically informed the veteran of the VCAA and VA's duty 
to notify and assist under the new law.  A review of these 
documents show that the information provided in them 
collectively satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  Although properly notified 
as noted above, the veteran did not return completed 
authorization forms in order to obtain private medical 
records.  In view of the foregoing, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claims, and has been provided 
ample opportunity to submit such information and evidence.



Factual Background

Service medical records showed that the veteran was diagnosed 
and treated in service on more than one occasion for DVT.

The veteran underwent a VA examination in July 1998.  The 
veteran indicated that she was told that she can only stand 
in place for 50 minutes or sit for two hours before having to 
alter her activity.  On examination of the left leg, there 
was no swelling, peripheral pulses were adequate, and there 
was no edema.  It was noted that the veteran would have to 
remain on Coumadin indefinitely because of her recurrent 
thrombosis.  Her venous structures were patent at the time of 
examination. 

In August 1998, the veteran underwent a lower extremity 
venous duplex scan through VA due to complaints of increased 
swelling and pain of the left lower leg.  The impression was 
chronic non-occlusive DVT of the left lower extremity.

In a letter from the veteran's private physician, Julia 
Wheeler, M.D., she stated that the veteran required lifelong 
anticoagulation with medication due to her history of DVT.  
While on Coumadin, the veteran was at increased risk for 
bleeding, therefore, activities that were at high risk for 
injuries had to be avoided.  At times, when DVT developed, 
she was severely limited by decreased mobility, pain and 
swelling.

A letter from the veteran's private physician, Elizabeth 
Anderson, M.D., dated in July 2002 indicated the veteran had 
stasis dermatitis and ulceration involving the lower 
extremity secondary to chronic lymphedema resulting from 
venocclusive disease.  Treatment included elevation and 
compression of the affected limb.

The veteran submitted a statement dated in July 2002.  She 
reiterated her condition as stated by Dr. Anderson as well as 
the limitations noted on the application for a disabled 
parking placard.  She contended that her ulcerations were not 
intermittent, therefore, her disorder warranted a 60 percent 
evaluation.

The RO received a copy of the veteran's application for a 
temporary disabled parking placard in August 2002.  Her 
physician indicated on the application that the veteran could 
not walk 200 feet without stopping.

The veteran underwent a VA examination in September 2002.  
The history of her DVT was consistent with what has been 
reported in other records.  She complained of constant pain, 
edema, and swelling in her legs.  She continuously wore a 
knee-hi Ted's stocking on her left leg.  There was some dark 
pigmentation of the skin and she had recurrent eczema and 
ulcerations.  She had pain in her legs when she walked.  On 
examination of the left leg, there were no varicose veins 
present.  There were four superficial healed ulcers on the 
lower leg and lateral aspect of the left foot that had left 
scars.  No active ulcers were present.  There was mild stasis 
pigmentation and no eczema.  The physician indicated the 
veteran had recurrent DVT left lower extremity with 
significant limitation with constant pain and swelling, 
recurrent ulcerations and eczema.  She cannot exercise or do 
other physical activities because of this.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2002). 

The veteran's DVT is currently evaluated as 40 percent 
disabling under Diagnostic Code 7120.  Under this code, a 100 
percent disability evaluation is assigned when findings of 
massive board-like edema and constant pain can be attributed 
to the effects of varicose veins.  A 60 percent evaluation is 
warranted when there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  A 40 percent evaluation is warranted when there 
is persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.  38 C.F.R. § 4.104, 
Diagnostic Code 7120.

Inasmuch as this is an appeal of an initial evaluation, the 
Board must consider the appropriateness of applying separate 
evaluations for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App 119 (1999). 

The Board finds that from January 27, 1998, to September 8, 
2002, the veteran's DVT did not meet the criteria for an 
evaluation greater than 40 percent.  Prior to the VA 
examination report dated September 9, 2002, the medical 
evidence only reported stasis dermatitis and ulceration.  
Statements from the private physicians and the VA examination 
report dated in January 1998 did not indicate that there was 
evidence of persistent edema.  Therefore, prior to September 
9, 2002, a 40 percent rating is appropriate.

The September 9, 2002, VA examination report noted evidence 
of healed ulcers, mild stasis pigmentation and recurrent 
ulceration and eczema.  Although the ulcers were 
characterized as recurrent rather than persistent, which is 
required by the criteria, the veteran is afforded the benefit 
of the doubt as to its frequency.  Based on the foregoing, an 
evaluation of 60 percent is warranted beginning on September 
9, 2002.  

The Board notes that even though the veteran complained of 
constant pain, a 100 percent evaluation is not warranted 
since there was no evidence of massive board-like edema.  In 
fact, the medical evidence as a whole did not show evidence 
of edema.  

Resolving all reasonable doubt in the veteran's favor, the 
preponderance of the evidence favors an evaluation of 60 
percent, and no more, for DVT beginning September 9, 2002, 
and to this extend the claim is granted.

In evaluating this claim, the Board has determined that the 
case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2002). 


ORDER

Entitlement to an initial rating in excess of 40 percent for 
DVT, prior to September 9, 2002, is denied.  

Entitlement to an increased rating to 60 percent for DVT is 
warranted beginning September 9, 2002.  To this extent the 
appeal is allowed, subject to the controlling criteria 
applicable to the payment of monetary benefits. 




REMAND

The veteran's service medical records indicated that at the 
time the veteran fractured her left fibular in January 1994, 
she also had what appeared to be a medial meniscus tear.  In 
May 1994, she complained of left knee swelling and popping, 
and was put on a temporary physical profile to limit certain 
activities due to the possible meniscus tear of the left 
knee.  Although the July 1998 VA examiner's impression was a 
normal knee, it was noted that there was mild pain behind the 
popliteal fossa.  It appears from the content of the report 
that the veteran's claims file was not available at the time 
of the examination, as the reported history came from the 
veteran and omitted reference to the above mentioned service 
records.

In light of the injury in service and apparent pain at the 
time of the VA examination, the Board finds that under the 
VCAA, a medical opinion is necessary.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that she submit the names and 
addresses of all health care providers, 
VA or private, who have treated her for a 
left knee disorder since service.  After 
securing the necessary releases, the RO 
should request copies of any medical 
records that have not been previously 
obtained.  Any such records obtained 
should be associated with the claims 
file.  Unsuccessful attempts at procuring 
any medical records must be documented in 
writing.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2002) are fully complied 
with and satisfied.

3.  After responses and/or medical 
records have been obtained and associated 
with the claims file, make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
orthopedic examination to determine the 
nature and etiology of her left knee 
disorder.  Send the claims folder and a 
copy of the remand to the physician for 
review.  Any tests or studies deemed 
necessary to make this determination 
should be undertaken or ordered by the 
physician.  The report should indicate 
that the records were reviewed.  A full 
history of the veteran's left knee injury 
should be reported.  The physician is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran has a left knee disorder 
that is related to service.  The 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.  

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



